ON MOTION EOR REHEARING.
Duckworti-i, Justice.
While it has been uniformly held that the record would not be closely scrutinized on exceptions to the first grant of a new trial (Haynie v. Watson, 70 Ga. 707; Savannah, Florida & Western Railway v. Barber, 71 Ga. 644; King v. American B. H. O. &c. Co., 72 Ga. 210; Wicker v. Walter, 77 Ga. 490; Aldine Manufacturing Co. v. Warner, 95 Ga. 566, 20 S. E. 496; Brenner v. Wright, 183 Ga. 510, supra), yet it has with equal uniformity been held that if the evidence demanded the verdict the first grant of a new trial would be reversed. Knight v. Isom, 113 Ga. 613 (39 S. E. 103); Murray v. Davidson, 174 Ga. 213 (162 S. E. 526); Smith v. Perry, 176 Ga. 775 (168 S. E. 770); Pelham & Havana Railroad Co. v. Walker, 24 Ga. App. 530 (101 S. E. 715); National Bellas-Hess Co. v. Patrick, 49 Ga. App. 280 (175 S. E. 255). In the light of these decisions, it can not be denied that the affirmance of the first grant of a new trial is in effect a ruling that the evidence would have supported a different verdict. But in her motion for a rehearing the plaintiff undertakes to demonstrate that the evidence is substantially different, by quoting that testimony on the first appearance which is conceded to have been sufficient to justify the ruling stated in 183 Ga. 510. The quoted testimony, given by Dr. J. Gr. Wright, is as follows: “Yes, my sister [Miss Wright] had control of this property; she collected the rents, and I paid the taxes and everything; my brother [Alexander P. Wright] never received a nickel from it in his life. . . She [Miss Wright] collected the rents herself until she died in 1928. . . My sister actually collected the rents from 1908 until she *773died in 1928. I know that she did not remit any part of that money to her brother.” The record on this appearance shows the testimony of this same Dr. J. Gr. Wright to be as follows: “I did her [Miss Wright’s] banking for her from 1907 until she died down in Washington. . . She would send me all of the checks, and got me to make the deposits for her and send the deposit slips back to her. She sent those deposits and checks; sometimes they would be monthly, and sometimes it would be two or three months. As to whether I know what checks I spoke of, they were rent checks; it was stated on the cheeks, rent on that negro property in Atlanta; that was all she had. . . I knew then that the title to the property on McDaniel Street was in my brother’s name, Alexander P. Wright, trustee. I knew that because I had seen the deed. . . I saw it in 1907. . . I had nothing to do with the property until my sister died in 1928. . . She looked after the property herself. . . I knew nothing of this property until after she died, excepting helping her to repair it. . . My sister looked after it until she died. . . I was in possession of the deed from C. 0. Mason to A. P. Wright, trustee, and the other papers you refer to from 1907 up to the present time.”
And defendant’s exhibit 13, which was a portion of a brief of evidence in this case on a former trial, hied in the office of the clerk of the superior court of Fulton County, on February 6, 1937, is as follows: “The real estate sued for was returned for state and county taxes in the name of Miss Annie E. Wkight from 1902 up to 1933, and in the name of Dr. J. G. Wright, executor, for the years 1934 and 1935.” A comparison of this evidence shows that whereas on the former appearance Miss Wright was in control of the property, collected the rents, and paid the taxes from 1908 to 1928, and her brother received none of the rent money, on this appearance, from 1907 until she died in 1928, Miss Wright looked after the property, was assisted by Dr. Wright in repairing it, returned it for taxes in her name, and sent checks for rent on this property monthly or every two or three months to her brother, who deposited them and sent receipts for such deposits to her, and by the expression “that was all she had,” which followed a reference to the deed upon which plaintiff relies and in which the entire property here involved is definitely described, all of the testimony appearing in the record relating to payment of taxes, paving of streets or side*774walks, and making repairs, was definitely connected with this particular property. Thus it' clearly appears that in the respect pointed out by the plaintiit the evidence was substantially the same.

Rehearing denied.